Title: From Benjamin Franklin to [John Jay], 16 August 1782
From: Franklin, Benjamin
To: Jay, John


On August 15, Richard Oswald informed Franklin (at Passy) and John Jay (in Paris) that the official copy of his commission to treat for peace had arrived. It was identical in wording to the preliminary version that Shelburne had sent a week earlier. Jay had vigorously objected to that preliminary version on the grounds that it did not explicitly acknowledge the independence of the United States. He reiterated those objections on August 15. Furthermore, since he believed that George III had authorized Lieutenant General Guy Carleton and Rear Admiral Robert Digby, the British commanders in America, to acknowledge American independence in their dealings with Congress, Jay proposed that the King issue a royal patent to that effect. He drafted that patent and brought it to Oswald later that day. On August 16 Oswald, meeting with both Jay and Franklin, promised to send the draft to England. He queried the commissioners, however, on the assertion in the text that Carleton had orders to propose to Congress “Treaties of peace amity and Commerce.” Oswald believed this to be a mistake, and Jay admitted that he might have misremembered this detail. Franklin, who had been given extracts of the commanders’ instructions, promised to send a duplicate to Jay “in a few Hours.” He sent that duplicate under cover of the present letter.
 
Sir,
Passy, Augt. 16. 1782
Inclos’d is a true Copy of the Extracts from Gen. Carleton’s Instructions given to me by Mr Vaughan from Lord Shelbourn. You will see that the Instruction I mention’d as given to Mr Grenville is acknowledged and recited. Is it not probable therefore that Mr Oswald may have the same? and if he has, and will execute it by making ministorially in Writing the Declaration intended, perhaps the Paper propos’d to be sent to England may in that Case not be necessary. With great Esteem I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
 
Endorsed: Dr. Franklin—16 Augt. 1782 enclosg Ex. of Carltons Instrucs. of 5 June 1782
